UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 18, 2013 SWK HOLDINGS CORPORATION (Exact Name of the Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-27163 77-0435679 (Commission File Number) (IRS Employer Identification No.) 15770 Dallas Parkway, Suite 1290, Dallas, TX (Address of Principal Executive Offices) (Zip Code) (972) 687-7250 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders of SWK Holdings Corporation, a Delaware corporation (the “Company”), was held on Wednesday, September 18, 2013, in Dallas, Texas. The results of the matters submitted to a vote of the stockholders at the meeting were as follows: (a) Votes regarding the election of the persons named below as Directors for a term expiring in 2016 were as follows: FOR WITHHELD BROKER NON-VOTES William T. Clifford J. Brett Pope (b) Votes regarding the ratification of the appointment of Burr Pilger Mayer Inc. as independent auditors of the Company for the fiscal year ending December 31, 2013 were as follows: FOR AGAINST ABSTENTIONS BROKER NON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SWK HOLDINGS CORPORATION By: /s/ J. BRETT POPE J. Brett Pope Chief Executive Officer Date: September 20, 2013 3
